      Case: 1:19-op-45371-DAP Doc #: 14 Filed: 03/04/19 1 of 14. PageID #: 694



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JEFFERSON COUNTY, et al.,                      )
                                               )
                       Plaintiffs,             )
                                               )
vs.                                            )      CASE NO. 4:18-cv-01477-RLW
                                               )
PURDUE PHARMA L.P., et al.,                    )
                                               )
                       Defendants.             )


                MEMORANDUM IN SUPPORT OF MOTION TO REMAND

        Removal of this action is premised on a blatant misrepresentation of Plaintiffs’ Petition

and, specifically, the claims they bring and the relief they seek. It is clear from the Petition that

Plaintiffs are not suing in a representative capacity and/or are not seeking class action status. This

action is not a “class action” within the meaning of 28 U.S.C. § 1332(d)(2) nor a “mass action”

within the meaning of 28 U.S.C. § 1332(d)(11); moreover this action does not arise under federal

law. Accordingly, this action should be remanded to the Circuit Court for the Twenty-Second

Judicial Circuit, St. Louis City, Missouri, pursuant to 28 U.S.C. § 1447(c) for lack of subject matter

jurisdiction.

                                     FACTUAL BACKGROUND

        Plaintiffs are twenty political subdivisions in Missouri – specifically, eighteen counties and

two cities.1 On January 29, 2019, Plaintiffs filed this action in state court against manufacturers

and distributors of prescription opioids, pharmacies, pharmacy benefit managers, and physicians



1
 Plaintiffs are Jefferson County, Butler County, Cape Girardeau County, Christian County, City
of Independence, City of Joplin, Crawford County, Dent County, Dunklin County, Franklin
County, Greene County, Iron County, Jasper County, Madison County, Perry County, Ste.
Genevieve County, Stone County, Taney County, Texas County, and Washington County.
                                            Page 1 of 14
     Case: 1:19-op-45371-DAP Doc #: 14 Filed: 03/04/19 2 of 14. PageID #: 695



for the role that Defendants played in the prescription opioid epidemic devastating these political

subdivision Plaintiffs.2

        As set forth in Plaintiffs’ Petition, Defendants developed and grew the prescription opioid

market through a decades-long fraudulent scheme to mislead prescribing doctors and the public

about the need for, and addictive nature of, opioids. (Plaintiffs’ Petition, Doc. 1-2 at ¶ 73.) With

the dramatic increase in prescription opioid sales came a corresponding surge in abuse, addiction,

improper prescribing of, and black market demand for opioids. (Id. at ¶ 79.) Defendants created

the market for mis-prescribed and diverted opioids, were aware of prescribing doctors’ suspicious

conduct and orders, and knew their products were being illegally diverted. (Id. at ¶¶ 667-73, 729.)

Rather than addressing these problems, Defendants instead profited from the mis-prescribing and

diversion of opioids. When it became evident that the opioid epidemic was affecting localities

across the country, including Plaintiffs, Defendants continued to fraudulently promote their opioid

products for long term chronic pain and other treatments unsupported by scientific evidence. (Id.

at ¶ 73.) Defendants continued to push dissemination of large quantities of prescription opioids to

Plaintiffs’ geographic areas without taking precautions necessary to minimize, much less prevent,

illegal diversion. (Id. at ¶¶ 762-75.)

        Plaintiffs jointly assert the following state law claims against all Defendants: public

nuisance (Count I); negligence per se (Count II); negligence (Count III); fraud in the omission

(Count IV); fraud (Count V); and negligent misrepresentation (Count VI). (Id. at p. 240, 244, 248,

250, 254, 257.) These claims are all premised on a single, unifying theory: The Manufacturer,

Distributor, Pharmacy, Pharmacy Benefit Manager, and Physician Defendants knowingly


2
 Venue is based upon the subsection that governs actions where any county is a plaintiff, Mo.
Rev. Stat. 508.010(6), and upon the tort provision for first injuries occurring within the state of
Missouri, Mo. Rev. Stat. 508.010(4).

                                           Page 2 of 14
     Case: 1:19-op-45371-DAP Doc #: 14 Filed: 03/04/19 3 of 14. PageID #: 696



participated in promoting the illegal drug market and, in doing so, significantly interfered with the

public health, safety, and welfare of the citizens of the political subdivision Plaintiffs. Plaintiffs,

as political subdivisions, have the authority to abate, or cause to be abated, any public nuisance

including those acts that significantly interfere with the public health, safety, and welfare of their

citizens and to recoup from the wrongful actors the public funds that Plaintiffs have been, are

currently, and will continue to be expending in the future necessary to respond to the serious public

health and safety crisis involving opioid abuse, addiction, morbidity, and mortality in Plaintiff

Counties and Cities.

       On January 31, 2019, a mere two days after Plaintiffs filed this action and before Plaintiffs

could effectuate service on Defendants, Defendant CVS Pharmacy, Inc. (“CVS”) removed this

action to federal court pursuant 28 U.S.C. §§ 1332, 1441, 1446, and 1453 (Notice of Removal,

Doc. 1 at ¶ 1.) More specifically, CVS first argues that Plaintiffs’ claims involve questions of

federal law sufficient to establish federal question jurisdiction and additionally argues that the

action is removable under the Class Action Fairness Act (“CAFA”), 28 U.S.C. §§ 1332(d) and

1453(b), because the action is essentially a class action. For the reasons set forth below, Plaintiffs’

claims do not arise under federal law; therefore, federal question jurisdiction is lacking. See 28

U.S.C. §§ 1331, 1441(a). Moreover, diversity citizenship is lacking, as Plaintiffs do not allege a

class action on the face of the Petition, they do not allege any facts or legal arguments that could

be purported to resemble a class action, and they do not seek relief on a class-wide basis. CVS’s

contention that Plaintiffs are representing their residents is more analogous to a “mass action”

argument, which, for reasons set forth below, also fails.




                                            Page 3 of 14
     Case: 1:19-op-45371-DAP Doc #: 14 Filed: 03/04/19 4 of 14. PageID #: 697



                                            ARGUMENT

       I.      CVS Has the Burden of Establishing Federal Subject Matter Jurisdiction

       It is well settled that the parties seeking removal have the burden of establishing federal

subject matter jurisdiction, and a district court must resolve all doubts about federal jurisdiction in

favor of remand. In re Business Men’s Assurance Co. of America, 992 F.2d 181, 183 (8th Cir.

1993). The Class Action Fairness Act of 2005 (CAFA) “did not alter the general rule that the party

seeking to remove a case to federal court bears the burden of establishing federal jurisdiction.”

Westerfeld v. Independent Processing, LLC, 621 F.3d 819,822 (8th Cir. 2010).

       II.     This Action is Not Removable Under Federal Question Jurisdiction

       In its Notice of Removal, CVS contends that Plaintiffs base their claims, in part, on alleged

noncompliance with federal regulations and violation of federal law and, therefore, resolution of

their claims requires “resolving substantial federal questions such that the lawsuit originally could

have been filed in federal court. (Doc. 1 at ¶ 13.) While it is true that Plaintiffs allege that

Defendants violated their duties under federal and Missouri laws and regulations, Plaintiffs are not

pursuing any private right of action under those laws or regulations. Rather, their allegations

regarding Defendants’ violations of their duties under those laws and regulations support their

negligence per se cause of action.

       “Removal based on federal question jurisdiction is governed by the well pleaded complaint

rule: jurisdiction is established only if a federal question is presented on the face of the plaintiff’s

properly pleaded complaint.” Baker v. Martin Marietta Materials, Inc., 745 F.3d 919, 923 (8th Cir.

2014). “Defendants may not inject a federal question into an otherwise state-law claim and thereby

transform the action into one arising under federal law;” “it is firmly established that a federal

defense, including a preemption defense, does not provide a basis for removal.” Id. at 924 (internal



                                             Page 4 of 14
     Case: 1:19-op-45371-DAP Doc #: 14 Filed: 03/04/19 5 of 14. PageID #: 698



quotations omitted). In certain instances, federal question jurisdiction exists over state law claims

that “implicate significant federal issues.” Id. The question is whether a state law claim necessarily

raises a stated federal issue, “actually disputed and substantial, which a federal forum may entertain

without disturbing any congressionally approved balance of federal and state judicial

responsibilities.” Id. This “complete preemption doctrine,” which is the only basis upon which

removal can be proper, “converts an ordinary state-law claim into a federal claim where the pre-

emptive force of a statute is so extraordinary that it converts an ordinary state common-law

complaint into one stating a federal claim for purposes of the well-pleaded complaint rule.” Gore

v. TWA, 210 F.3d 944, 949 (8th Cir. 2000). “Whether federal law preempts a state-law cause of

action is a question of congressional intent.” Id.

       The Controlled Substances Act expressly states that “[n]o provision of this title shall be

construed as indicating an intent on the part of the Congress to occupy the field in which that

provision operates, including criminal penalties, to the exclusion of any State law on the same

subject matter which would otherwise be within the authority of the State, unless there is a positive

conflict between that provision of this title and that State law so that the two cannot consistently

stand together.” 21 U.S.C. § 903. There is no conflict between federal and Missouri law regarding

Defendants’ duties to monitor and report illegal diversion of prescription opioids. See MO 20 CSR

2220-5.060; 21 U.S.C. §§ 801 et seq. Moreover, any interpretation of federal law would be raised

as a defense to Plaintiffs’ state law negligence per se cause of action. The express language of the

Controlled Substances Act shows that Congress did not intend to completely preempt Plaintiffs’

state law negligence per se cause of action, and the existence of a potential federal defense cannot

provide a basis for removal. See Gore, 210 F.3d at 948-49 (“Congress has long since decided that

federal defenses do not provide a basis for removal. … To permit removal on the basis of a federal



                                            Page 5 of 14
     Case: 1:19-op-45371-DAP Doc #: 14 Filed: 03/04/19 6 of 14. PageID #: 699



defense would deprive the plaintiff of the right to be the master of his cause of action.”).

Consequently, federal question jurisdiction is lacking, and this matter should be remanded to state

court.

         III.   This Action is Not a Class Action

         The diversity of citizenship statute specifically defines the term “class action” as “any civil

action filed under rule 23 of the Federal Rules of Civil Procedure or similar State statute or rule of

judicial procedure authorizing an action to be brought by 1 or more representative persons as a

class action.” 28 U.S.C. § 1332(d)(1)(B). Ignoring the fact that Plaintiffs neither seek to represent

a class nor seek class-wide relief, CVS contends that removal of this action promotes CAFA’s

overall purpose.

         On February 18, 2005, Congress enacted CAFA, Public Law 109-2, “[t]o amend the

procedures that apply to consideration of interstate class actions ….” Full Title, Pub. Law 109-2

(Feb. 18, 2005), Government Publishing Office, https://www.gpo.gov/fdsys/pkg/PLAW-

109publ2/pdf/PLAW-109publ2.pdf (last visited Oct. 1, 2018) (emphasis added). Despite relying

on the provision that CAFA promotes federal diversity jurisdiction over “class actions with

interstate ramifications,” CVS concedes that this action is brought by “twenty political

subdivisions of Missouri.” (Doc. 1 at ¶¶ 15, 1.) To be clear, this case is brought by and on behalf

of twenty Missouri political subdivisions named in the Petition. It does not involve non-Missouri

plaintiffs, and it does not involve a class of political subdivisions.

         CVS contends that Plaintiffs seek damages for injuries to themselves “and their residents.”

(Id. at ¶ 2.) CVS further contends that the purported class is made up of the residents of the Plaintiff

political subdivisions. (See id. at ¶ 23 (“Plaintiffs are acting as representatives for a class of

residents who were allegedly harmed, either directly or indirectly, by Defendants’ purported



                                             Page 6 of 14
     Case: 1:19-op-45371-DAP Doc #: 14 Filed: 03/04/19 7 of 14. PageID #: 700



misconduct”).) Besides being plainly absurd – Plaintiffs’ petition expressly states that this is not a

class action (Petition, Doc. 1-2 at p.8) – this contention is contrary to class action law, which

requires that a class representative be similarly situated to the class members such that “the claims

or defenses of the representative parties are typical of the claims or defenses of the class” and “the

representative parties will fairly and adequately protect the interests of the class.” Fed. R. Civ. P.

23(a)(3)-(4); Mo. R. Civ. P. 52.08(a)(3)-(4).3 The relief sought by Plaintiffs is for past, present,

and future expenditure of Plaintiffs’ public funds to respond to the serious public health and safety

crisis involving opioid abuse, addiction, morbidity, and mortality. Specifically, Plaintiffs seek

costs for providing medical care and other treatments, including medical examiners to determine

the cause of overdoses and deaths; costs for public safety, including law enforcement, paramedics,

jail space, drug task forces, over time hours, and various related costs to combating the illegal

diversion of opioids, fentanyl and heroin trafficking; costs for treatment counseling and drug

rehabilitation services; costs for removing children from their addicted parents’ care, including

foster care, legal representation for the parents and children, and parenting programs put in place

to return children to their parents; costs for addicted juveniles who have engaged in criminal

behavior in order to fund their addiction; costs for drug court; costs for drug education programs

for children; costs associated with increased workers’ compensation and health insurance claims;

and costs associated with abating the epidemic/nuisance. (See Petition, Doc. 1-2 at ¶¶ 758, 776,

784, 796, 803, 808.) The damages sought by Plaintiffs are not consistent with and do not fairly

represent what individual residents would seek in an action involving opioid addiction and

injury/death – specifically including, but not limited to, damages for pain, suffering, loss of



3
 CVS’s focus on the residents’ claims supports Plaintiffs’ contention herein that CVS conflates
mass actions and class actions but, for strategic reasons, has tried to couch this case as a class
action rather than a mass action.
                                            Page 7 of 14
     Case: 1:19-op-45371-DAP Doc #: 14 Filed: 03/04/19 8 of 14. PageID #: 701



consortium, and wrongful death. In no way do Plaintiffs purport to be representing a class of

residents for damages the residents may have incurred; CVS’s assertion to the contrary is baseless.

       Under CVS’s theory, a political subdivision could never bring an action on its own behalf

to recover its expenditures of public funds but, rather, could only bring a class action brought on

behalf of its residents. CVS offers no support for this meritless theory, and, as clearly shown by

the specific relief sought by the political subdivision Plaintiffs, it is a wholly invalid basis for

jurisdiction. Plaintiffs’ reference in their Petition to the impact the opioid epidemic has had on

their residents goes to the background story underlying Defendants’ liability and Plaintiffs’

damages. CVS’s fundamental misunderstanding of the claims alleged and the applicable law is

reflected in its statement that “Plaintiffs’ alleged injuries derive from their residents’ injuries and

cannot be separated from those injuries.” (Doc. 1 at ¶ 24.) In no way do Plaintiffs purport to be

representing a class of residents for damages the residents may have incurred; their assertion to

the contrary is absurd.

       CVS relies upon Williams v. Employers Mutual Casualty Company, 845 F.3d 891, 901

(8th Cir. 2017), for the contention that “lawsuits that resemble a purported class action should be

considered class actions for the purpose of applying these provisions.” (Doc. 1 at ¶ 20.) In fact, in

Williams, the plaintiff filed the complaint “not in her individual capacity, but as class

representative.” 845 F.3d at 900.4 The Court specifically noted that it was clear “from the face of

the complaint that [Missouri] Rule 52.08 is the precise rule under which Williams proceeds in her

effort to enforce the judgment obtained for the benefit of the class.” Id. at 901. The Court relied

upon the pleadings to find that Williams brought suit based upon her status as the representative



4
  The underlying petition in Williams clearly shows that the plaintiff proceeded “as class
representative.” Williams v. Employers Mut. Cas. Co., No. 4:13-cv-02393-RLW (E.D. Mo. Doc.
8 filed Nov. 26, 2013).
                                            Page 8 of 14
     Case: 1:19-op-45371-DAP Doc #: 14 Filed: 03/04/19 9 of 14. PageID #: 702



of a certified class and, therefore, CAFA jurisdiction was appropriate. Id. at 900. Plaintiffs do not

bring this action in a representative capacity and are the real parties in interest based upon the

damages that they seek to recover. Cf. West Virginia ex rel. McGraw v. Comcast Corporation, 705

F. Supp. 2d 441, 452-54 (E.D. Pa. 2010) (finding CAFA jurisdiction appropriate and the West

Virginia Antitrust Act (WVAA) akin to Federal Rule of Civil Procedure 23 and West Virginia’s

state analog, West Virginia Rule of Civil Procedure 23, because the WVAA can bind absentee

cable subscribers and contains notice and opt-out protections similar to those provided under the

class action rules).

        CVS also relies upon City of Huntington v. AmerisourceBergen Drug Corporation, No.

3:17-01362, 2017 U.S. Dist. LEXIS 124462, 2017 WL 3317300 (S.D.W.V. Aug. 3, 2017). The

quote relied upon by CVS is taken from County Commission of McDowell County v. McKesson

Corporation, 263 F. Supp. 3d 639 (S.D.W.V. 2017), which the City of Huntington court adopted

because the court found no material difference between the two cases. City of Huntington, 2017

U.S. Dist. LEXIS 124462 at *1-2. The McDowell County case was removed under a fraudulent

joinder and fraudulent misjoinder theories, not CAFA, and the quote cited by CVS relates to

interpretation of the diversity statute in general. McDowell County, 263 F. Supp. 3d at 643-44.

CAFA is not implicated, argued, or even mentioned in McDowell County or City of Huntington.

        CAFA’s class action provisions have no applicability to this case. This case simply is not

a class action as defined by 28 U.S.C. § 1332(d)(1); consequently, CVS cannot meet its burden of

establishing that this case is a class action within the meaning of 28 U.S.C. § 1332(d)(2).5



5
 Even if the district court were to consider this case a class action, federal jurisdiction is barred
under 28 U.S.C. § 1332(4)(A) because all Plaintiffs are citizens of Missouri and Defendants
Express Scripts Holding Company; Express Scripts, Inc.; Express Scripts Pharmacy, Inc.;
Mallinckrodt LLC; Missouri CVS LLC; Dannie E. Williams, M.D., and Delmar Primary Care
Associates, LLC, also are citizens of Missouri. (See Petition, Doc. 1-2 at ¶¶ 31, 37, 41, 42, 45, 46;
                                           Page 9 of 14
    Case: 1:19-op-45371-DAP Doc #: 14 Filed: 03/04/19 10 of 14. PageID #: 703



       IV.     This Action is Not a Mass Action

       In addition to establishing federal jurisdiction over certain class actions, CAFA provides

federal jurisdiction over “mass actions.” A “mass action” is defined as “any civil action … in

which monetary relief claims of 100 or more persons are proposed to be tried jointly on the ground

that the plaintiffs’ claims involve common questions of law or fact ….”                 28 U.S.C.

§ 1332(d)(11)(B)(i).

       As noted above, CVS’s reliance on the claims of the residents of the Plaintiff Counties and

Cities seems to conflate mass actions and class actions. What CVS seems to be arguing – which is

contested by Plaintiffs – is that this case involves a mass action of 100 or more residents seeking

relief against Defendants for the harm that they have suffered as a result of the opioid epidemic.

Throughout the Notice of Removal, CVS details various injuries and deaths that have occurred to

residents of the Plaintiff Counties and Cities and (wrongly) contends that Plaintiffs are seeking

damages for injuries to themselves and their residents. (Doc. 1 at ¶ 26.)

       CVS spends considerable time discussing the multi-district litigation proceeding pending

in the Northern District of Ohio, In re National Prescription Opiate Litigation, MDL 2804, and

proposing this case’s transfer under 28 U.S.C. § 1407 to that proceeding in the removal papers and

in a Notice of Potential Tag-Along Actions that was filed by Defendant Cardinal Health, Inc. with

the Judicial Panel on Multi-District Litigation. (See Notice of Potential Tag-Along Actions filed

in the JPML Feb. 1 2019, attached hereto as Exhibit 1.) However, the law is clear that any action

removed to federal court under the mass action provision “shall not thereafter be transferred to any

other court pursuant to section 1407 … unless a majority of the plaintiffs in the action request



see also 28 U.S.C. § 1332(d)(10) (“For purposes of this subsection and section 1453, an
unincorporated association shall be deemed to be a citizen of the State where it has its principal
place of business and the State under whose laws it is organized.”).)
                                          Page 10 of 14
    Case: 1:19-op-45371-DAP Doc #: 14 Filed: 03/04/19 11 of 14. PageID #: 704



transfer pursuant to section 1407.” 28 U.S.C. § 1332(d)(11)(C). Perhaps this is the reason that CVS

has fabricated an argument that this action, brought by twenty political subdivisions of Missouri,

is a “class” action as the basis for removal: Even though CVS relies in its argument on the

contention that the individual residents are the real parties in interest, they did not want to base

their removal on the mass action provision because they would not be able to seek transfer to the

MDL.6 Notably, the non-transferability provision does not apply “to cases certified pursuant to

rule 23 of the Federal Rules of Civil Procedure” or “if plaintiffs propose that the action proceed as

a class action pursuant to rule 23 of the Federal Rules of Civil Procedure.” 28 U.S.C.

§ 1332(d)(11)(C)(ii). Neither of those conditions exists in this case – there has been no class

certification and Plaintiffs have not proposed to proceed as a class action; therefore, the Court

should consider the basis of removal to be the mass action provision rather than the class action

provision.

       This case is not a mass action because Plaintiffs are twenty political subdivisions bringing

this action on their own behalf under their authority to abate, or cause to be abated, any public

nuisance including those acts that significantly interfere with the public health, safety, and welfare

of their citizens. They seek damages for past, present, and future expenditure of Plaintiffs’ public

funds necessary to respond to the serious public health and safety crisis involving opioid abuse,

addiction, morbidity, and mortality in Plaintiff Counties and Cities. As detailed above, they do not

seek individual damages for personal injuries suffered by their residents; rather, they seek to

recoup the costs they have expended because of the increased demands placed on their services as



6
  In its initial transfer order creating the MDL proceeding, the Judicial Panel on Multidistrict
Litigation contemplated contemporaneous state court actions. (Doc. 1-1 at p. 3 (“Centralization
will also allow a single transferee judge to coordinate with numerous cases pending in state
courts.”.) Therefore, CVS’s assertion that all of these cases should proceed in the MDL because
of their national importance is baseless.
                                           Page 11 of 14
    Case: 1:19-op-45371-DAP Doc #: 14 Filed: 03/04/19 12 of 14. PageID #: 705



a result of the opioid crisis. As the Supreme Court has recognized, the mass action “statute says

‘100 or more persons,’ not ‘100 or more named or unnamed real parties in interest.’ Had Congress

intended the latter, it easily could have drafted language to that effect. Mississippi ex rel. Hood v.

AU Optonics Corp., 571 U.S. 161, 168-69 (2014) (resolving the question whether the provision

also includes suits brought by fewer than 100 named plaintiffs on the theory that there may be 100

or more unnamed persons who are real parties in interest as beneficiaries to any of the plaintiffs’

claims). The fact that the residents of Plaintiff Counties and Cities may benefit in some attenuated

way from Plaintiffs’ success in this action does not render those residents “persons” within the

meaning of the statute. See id. Consequently, CVS cannot meet its burden of establishing that this

case is a mass action within the meaning of 28 U.S.C. § 1332(d)(11).

                                          CONCLUSION

       Although CVS’s stated basis for removal is the class action provision of CAFA, its

substantive argument falls within the mass action provision of CAFA. This case is neither a class

action nor a mass action as defined in 28 U.S.C. § 1332(d)(1) and (d)(11). Moreover, this case

does not arise under federal law as provided by 28 U.S.C. §§ 1331 and 1441. For the reasons stated

herein, the Court should remand this action to the Circuit Court for the Twenty-Second Judicial

Circuit, St. Louis City, Missouri, under 28 U.S.C. § 1447(c) for lack of subject matter jurisdiction.

Dated: March 4, 2018                           Respectfully submitted,

                                               CAREY DANIS & LOWE

                                       By:     /s/ Jeffrey J. Lowe ____________________
                                               Jeffrey J. Lowe #35114
                                               John F. Garvey #35879
                                               Sarah Shoemake Doles #45747
                                               Alyson M. Petrick #68323
                                               8235 Forsyth Boulevard, Suite 1100
                                               St. Louis, Missouri 63105
                                               (314) 725-7700

                                             Page 12 of 14
Case: 1:19-op-45371-DAP Doc #: 14 Filed: 03/04/19 13 of 14. PageID #: 706



                                 (314) 721-0905 (facsimile)
                                 jlowe@careydanis.com
                                 jgarvey@careydanis.com
                                 sdoles@careydanis.com
                                 apetrick@careydanis.com

                                 HOLLORAN SCHWARTZ & GAERTNER
                                 James P. Holloran
                                 Anne Callis
                                 9200 Litzsinger Road
                                 St. Louis, MO 63144
                                 (314) 772-8989
                                 (314) 279-1333 (Facsimile)

                                 CHURMAN, HOWALD, WEBER,
                                 SENKEL & NORRICK, L.L.C.
                                 Derek Good, #50300
                                 P.O. Box 800 – 301 Main Street
                                 Hillsboro, MO 63050
                                 (636) 797-2601 / (636) 797-2904 - Facsimile
                                 good@thurmanlaw.com

                                 MARLER SCHRUM
                                 Sara L. Marler, #55056
                                 Scott J. Schrum, #67310
                                 Ramona Gau, #58686
                                 406 E. Karsch Blvd.
                                 Farmington, Missouri 63640
                                 (573) 747-4573
                                 (573) 747-4940 - Facsimile
                                 smarler@marlerschrum.com
                                 sschrum@marlerschrum.com
                                 rgau@marlerschrum.com

                                 STYRON & SHILLING
                                 Patricia J. Shilling, #36356
                                 302 E. Church Street
                                 Ozark, Missouri 65721
                                 (417) 581-3646
                                 pjs@styronlaw.com

                                 STRONG-GARNER-BAUER, P.C.
                                 Steve Garner, #35899
                                 Neil Chanter, #49507
                                 Jeff Bauer, #48902
                                 415 E. Chestnut Expressway

                              Page 13 of 14
    Case: 1:19-op-45371-DAP Doc #: 14 Filed: 03/04/19 14 of 14. PageID #: 707



                                             Springfield, MO 658002
                                             (417) 887-4300
                                             (417) 887-4385 (Facsimile)
                                             sgarner@stronglaw.com
                                             neilchanter@stronglaw.com
                                             jbauer@stronglaw.com
                                             THE LAW OFFICE OF CHRIS R. MILTENBERGER,
                                             PLLC
                                             Chris R. Miltenberger
                                             1360 N. White Chapel, Suite 200
                                             Southlake, Texas 76092
                                             817-416-5060 (office)
                                             817-416-5062 (fax)
                                             chris@crmlawpractice.com

                                             SIMON GREENSTONE PANATIER, P.C.
                                             Jeffrey B. Simon
                                             TX State Bar No. 0078842
                                             1201 Elm Street, Suite 3400
                                             Dallas, Texas 75270
                                             Tel: (214) 276-7680
                                             Fax: (214) 276-7699
                                             jsimon@sgptrial.com

                                             ATTORNEYS FOR PLAINTIFFS




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 4th day of March, 2019, the foregoing was
filed using the Court’s electronic case filing system, thereby serving all registered attorneys of
record.


                                                    /s/ Jeffrey J. Lowe ____________________
                                                    Jeffrey J. Lowe




                                          Page 14 of 14
